Citation Nr: 1028614	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left deviated nasal 
septum with obstruction. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2009, the Veteran indicated that he desired a hearing 
before a traveling Veterans Law Judge at the RO, or a 
videoconference hearing, whichever could be held first.  

In March 2010, the Veteran was notified that a videoconference 
hearing was scheduled for April 14, 2010.  However, the Veteran 
failed to report for his hearing.  That same month, he asserted 
that he was unable to attend his hearing, and he filed a motion 
for a rescheduled hearing.  In July 2010, his motion was granted.  

Given the foregoing, the appellant must be scheduled for the next 
available videoconference hearing at the RO in North Little Rock, 
Arkansas, before a VLJ from the Board.  See 38 C.F.R. §§ 
20.700(e), 20.703, 20.704 (2009); Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing before a member of 
the Board at the North Little Rock, 
Arkansas, VA RO, in the order that the 
first request was received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


